Citation Nr: 0635478	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-38 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines



THE ISSUE

Basic eligibility for VA benefits.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The claimant alleges qualifying service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 determination by the 
RO.  

FINDING OF FACT

The claimant has not submitted any official documentation of 
service issued by a United States service department.  



CONCLUSION OF LAW

The criteria for recognition of active military service for 
VA benefit purposes have not been met.  38 U.S.C.A. §§ 107, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO sought verification from the National 
Personnel Records Center (NPRC) of recognized service by the 
claimant.  There is no indication from the record that any 
pertinent evidence (to include acceptable alternative 
evidence of recognized service) remains outstanding.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed decision or, if sent after the 
decision, before a readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
September 2003 decision.  Moreover, as indicated, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  

Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.41(a), (d). 

Where veteran status is at issue, the relevant question is 
whether qualifying service is shown under title 38 of the 
United States Code and the regulations promulgated pursuant 
thereto.  See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  
Where service department certification is required, the 
service department's decision on such matters is conclusive 
and binding upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  

Thus, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is not 
eligible for VA benefits based upon Philippine service unless 
a United States service department documents or certifies his 
or her service as having been in the service of the Armed 
Forces of the United States.  

In July 2003, the claimant filed a claim for VA benefits.  In 
support of his claim, he submitted a copy of a record of his 
service in the Philippine Army, including a certificate from 
the Luzon Guerrilla Forces Veterans Association purporting to 
demonstrate that the claimant served as a sergeant with the 
Guerrilla Forces.  

In an undated document, NPRC certified that the claimant had 
no valid military service in the Armed Forces of the United 
States.  

While the claimant has submitted evidence indicating service 
in the Philippine Armed Forces, this documentation fails to 
meet the requirements of 38 C.F.R. § 3.203.  In this regard, 
the Board notes that none of his submissions consists of a 
document from a United States service department.  

Thus, the claimant has not submitted valid evidence of 
service which qualifies for VA benefits.  Further, 
certification from the NPRC indicating that the claimant had 
no qualifying service is binding on VA.  Moreover, the 
claimant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board finds that the claimant had no qualifying service 
in the United States Armed Forces, that he is not a "veteran" 
for VA benefits purposes, and that he is, thus, not eligible 
for benefits under the laws administered by VA.  

As the law and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).



ORDER

Basic eligibility for VA benefits is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


